DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Bulcher et al. (US 10,583,785).
Regarding claim 1, Bulcher discloses a cargo carrier for a vehicle for stowing goods to be transported therein, the cargo carrier comprising: a base (at 160) and a lid (at 146), which are moveable with respect to each other to adjust the cargo carrier between a closed and an open state; and an air channel (at 170; or at 170 and 206) for purging air from an interface region formed between adjacent edges of the base and the lid in the closed state at a front portion of the cargo carrier, the air channel capable of being configured to reduce a force caused by a headwind that acts to spread the base and the lid apart in the interface region. See Figs. 1-7.
Regarding claim 2, the air channel has at least one inlet formed in the base or the lid at the front portion of the cargo carrier. See Fig. 4. 
Regarding claim 3, the inlet is formed in the interface region and at least partially extends along the interface region and/or faces in a forward direction. See Fig. 4.
Regarding claim 4, the air channel has at least one outlet (172) that is arranged in a portion of the cargo carrier different from the front portion of the cargo carrier, and wherein the outlet is arranged in a side (back) portion of the cargo carrier. See Figs. 4-5. 
Regarding claim 5, the outlet is visible when the cargo carrier is mounted to a roof of the vehicle. See Fig. 5. 
Regarding claim 7, the air channel (at 170) is separate, although leads to, an interior cargo space of the cargo carrier. See Fig. 1. 
Regarding claim 8, the air channel is arranged between an outer wall (at 160) and an inner wall (inner portion of one aperture at 170) of the cargo carrier, the outer wall and the inner wall being an outer wall and an inner wall of the base. See Fig. 4. 
Regarding claim 9, the base comprises an interior element (at 202 or 206) limiting an interior cargo space of the cargo carrier, the interior element forming the inner wall, and an add-on element (at 160) attached to the interior element, the add-on element forming the outer wall. See Figs. 4-6B.
Regarding claim 10, an inlet, an outlet, or both of the air channel is formed in the outer wall. See above. See Fig. 6B.
Regarding claim 12, a transition between the lid and the base in the interface region being configured as a flush transition, insofar as claimed. See Figs. 1-4.
Regarding claim 13, the cargo carrier comprises a protective means preventing passage of objects above a predetermined size through the air channel, wherein the means is configured as a cover for the inlet, the outlet, or both. See Fig. 6B.
Regarding claim 15, the lid is hingedly coupled to the base, at a side of the cargo carrier, to allow adjustment of the cargo carrier between the open state and the closed state with a pivoting motion. See Fig. 6B. 
Regarding claim 16, the cargo carrier is a rooftop cargo carrier. See Fig. 1A.
Regarding claim 17, the air channel comprises a plurality of spaced apart inlets formed in the front portion of the cargo carrier. 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bulcher as applied above.
Regarding claim 6, Bulcher discloses the claimed invention except for an air channel inlet area is smaller than an air channel outlet area. It would have been an obvious matter of design choice to have the inlet area be smaller than the outlet area, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 14 and 21, Bulcher discloses the claimed invention except for the claimed dimensions. It would have been an obvious matter of design choice to have the inlet sized as claimed since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Second Rejection
Claims 1-7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gotz (US 3,807,787) in further view of Bulcher et al. (US 10,583,785).
Regarding claim 1, Gotz discloses a cargo carrier for a vehicle for stowing goods to be transported therein, the cargo carrier (2) comprising: a base (at 1 and bottom of 2); and an air channel (4) for purging air from an interface region formed between adjacent edges of the base and a top of the carrier at a front portion of the cargo carrier, the air channel configured to reduce a force caused by a headwind that acts to spread the base and the top apart in the interface region. See Figs. 1-7. Gotz does not disclose a lid as claimed. 
Bulcher, which is drawn to a carrier, discloses using a lid (at 146) which is moveable to adjust the cargo carrier between a closed and an open state. See Fig. 6B. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a lid, as disclosed by Bulcher, on the carrier of Gotz in order to better secure and protect items therein. 
Regarding claim 2, the air channel has at least one inlet formed in the base or the lid at the front portion of the cargo carrier. See Fig. 1. 
Regarding claim 3, the inlet is formed in an interface region and at least partially extends along the interface region and/or faces in a forward direction. See Fig. 1.
Regarding claim 4, the air channel has at least one outlet that is arranged in a portion of the cargo carrier different from the front portion of the cargo carrier, and wherein the outlet is arranged below the inlet. See Fig. 2. 
Regarding claim 5, the outlet is visible when the cargo carrier is mounted to a roof of the vehicle. See Fig. 2. 
Regarding claim 7, the air channel is separate to an interior cargo space of the cargo carrier. See Fig. 1. 
Regarding claim 6, Bulcher discloses the claimed invention except for an air channel inlet area is smaller than an air channel outlet area. It would have been an obvious matter of design choice to have the inlet area be smaller than the outlet area, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 14 and 21, Bulcher discloses the claimed invention except for the claimed dimensions. It would have been an obvious matter of design choice to have the inlet sized as claimed since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gotz and Bulcher as applied above in further view of Goudey (US 4,320,920). 
Regarding claim 8, Gotz does not disclose an inner wall as claimed. Goudey, which is drawn to an air channel, discloses the air channel arranged between an outer wall and an inner wall (26). See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an inner wall, as disclosed by Goudey, in the air channel of Gotz in order to direct wind flow in a desired manner. 
Regarding claim 9, the base, as modified above, comprises an interior element (26 of Goudey) limiting an interior cargo space of the cargo carrier, the interior element forming the inner wall, and an add-on element (outer wall of Gotz) attached to the interior element, the add-on element forming the outer wall. 
Regarding claim 10, an inlet, an outlet, or both of the air channel is formed in the outer wall. See above. 
Regarding claim 12, as modified above, in the closed state, a transition between the lid and the base in the interface region being configured as a flush transition, insofar as claimed. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. Applicant argues that Bulcher does not disclose “an air channel for purging air from an interface region formed between adjacent edges of the base and the lid in the closed state at a front portion of the cargo carrier” - the Office respectfully disagrees. It appears that applicant’s failure to properly claim, with structure, the term “edges” is at the crux of this issue. In other words, claim 1 in its current form is properly anticipated by Bulcher. Bulcher discloses a base (160), a lid (at 146) and adjacent edges of the base (at least at 188). See Above Rejection. 
Applicant goes on to argue that Gotz in view of Bulcher also does not disclose “an air channel for purging air from an interface region formed between adjacent edges of the base and the lid in the closed state at a front portion of the cargo carrier” - again, the Office respectfully disagrees. First, applicant fails to claim any structure that precludes the interpretation of Gotz’ base (at 1 and bottom of 2). Second, it again appears that applicant must further clarify, via structure, the “edges” of the base. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734